 

|

  

i

t
Fill in this information to identify your case:

|
1
Debtor 1 Mark | Barr
First Name ! Middle Name Last Name

Debtor 2 Stephanie
(Spouse, if filing) First Name

Barr
Middle Name Last Name

United States Bankruptcy Court for the: [EASTERN District of WISCONSIN (State)

Case number
(If known)

 

 

 

Official Form Plan for the
Eastern District of Wisconsin

Chapter 13 Plan 10/17

 

 

|

Jo Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
mean that the option is necessarily appropriate for you. Plans that do not comply with local rules and judicial rulings
may not be confirmable. Nothing in this plan controls over a contrary court order.

THIS FORM PLAN MAY NOT BE ALTERED OTHER THAN THE NONSTANDARD PROVISIONS IN PART 8 BELOW.
Nonstandard provisions set out elsewhere in this plan are ineffective.

In the following notice to creditors, you must check each box that applies.
\

{
To Creditors: Your rights maybe affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney. If you do not have an attorney, you may wish to consult
one.

If you oppose the plan's treatment of your claim or any provision of this plan, your attorney must file an objection to
confirmation. The objection must be filed within 28 days of the completion of the Section 341 Meeting of Creditors. The court
will schedule a hearing on any timely filed objections. The court may confirm this plan without further notice if no objection to
confirmation is filed. See Bankruptcy Rule 3015. In addition, you must file a timely proof of claim in order to receive payments
from the trustee under this plan.

 

Note to Secured Creditors: If your secured claim is not provided for in Part 3 below, no funds will be disbursed to you by the
trustee on your sécured claim.

|
The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will
be ineffective even if otherwise provided for in the plan.

 

 

 

 

 

 

 

 

 

 

1.1 | Alimit on the amount of a secured claim, set out In Section 3.2, which may result in a partial CJ included | [XI Not included
payment or no payment at all to the secured creditor
1.2 | Avoldance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out In (1 tnctuded | [XI Not included
Section 3.4 '
1.3 | Nonstandard provisions, set out in Part 8 EX] included | (I Not included
1
|
?
ED Wis. Form Plan Chapter 13 Plan — Exhibit Page 1

Case 20-27924-kmp Doc 23 Filed 12/31/20 Page1of7

 

 
 

 

Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

|
$262 per month for 36 months

The plan may not provide for payments over a period that is longer than 60 months.

For OVER median income:debtors, the plan term must be 60 months or a shorter period that is sufficient to pay allowed nonpriority

unsecured claims in full.

For UNDER median income debtors, the debtor(s) must make sufficient periodic or other payments to enable the trustee to make the
payments to creditors stated in this plan, regardless of the number of months indicated in this part of the plan. Thirty-six or more
months after confirmation, the plan's term will end when all holders of allowed nonpriority unsecured claims have received the payment
amount or percentage stated in Part 5. Prior to 36 months after confirmation, the plan term will end when all holders of allowed claims
have received the payment required by the plan and holders of nonpriority unsecured claims have been paid in full. The plan term will
not end earlier than stated! in this Part 2 if there is a creditor listed in § 4.5 of this plan that will receive less than full payment of its claim

under 11 U.S.C. §§ 1322(a)(4) and 507(a)(1)(B).

2.2 Regular payments to the trustee will be made from future income in the following manner:

Check all that apply.

O Debtor(s) will make payments pursuant to a payroll deduction order.

Debtor(s) will make payments directly to the trustee.

Please note: Debtors are responsible for any payments set forth in the plan or confirmation order that are not withheld under a

{

payroll deduction order.

2.3 Income tax returns.

The debtor(s) will supply the trustee with a copy of each federal and state income tax return filed during the plan term within 14 days of filing

any return. The tax refunds received by the debtor(s) must be accounted for on Schedules | and J and, if applicable, Form 22-C-2.

2.4 Additional payments.

|
None. /f “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $9,414

1
1
{

Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.

|
[1 None. if “None” is checked, the rest of § 3.1 need not be completed or reproduced.

The debtor(s) will maintain payments during the case on the secured claims listed below by paying the claimant directly. For

allowed secured claims provided for in the plan, the trustee will disburse payments on any arrearage sufficient to pay the arrearage
in full, with interest, if any, at the stated rate. If the Interest rate on arrearage column is left blank, no interest will be paid. The
trustee will disburse payment on any arrearage listed on a proof of claim filed before the filing deadline under Bankruptcy Rule

3002(c) or 3004, and amounts so listed control over any contrary amounts stated below as to the current installment payment and

arrearage. The trustee will disburse amounts listed in the Monthly plan payment on arrearage column each month. If no amount is

listed in the Monthly plan payment on arrearage column, the trustee will disburse payments to the creditors listed in this Part pro

rata with other secured creditors that do not receive equal monthly payments. If a secured creditor obtains relief from the automatic
stay as to collateral listed in this section, the trustee will cease payments to that creditor, and the plan will be deemed not to provide

for secured claims

based on that collateral.

The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 

 

 

 

 

 

 

 

 

Name of creditor Collateral Current installment Amount of Interest rate | Monthly plan | Estimated
Pa eeetor Disbursed arrearage — ore earage paymenton | total
(including Disbursed by (if arrearage payments
escrow ) Trustee (if any) applicable) by trustee

Shellpoint 4351 Hideaway $2,000 $58,000 See Special Provisions

Mortgage Hollow Racine, WI

 

|

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

ED Wis. Form Plan

Chapter 13 Plan

Case 20-27924-kmp Doc 23 Filed 12/31/20

Page 2 of 7

 

 

 
 

 

1

None. /f “None” is checked, the rest of § 3.1 need not be completed or reproduced.
|
3.3 Secured claims excluded from 11 U.S.C. § 506.
XI None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

!
|

: : \
3.4 Lien avoidance. +

None. /f “None” is checked, the rest of § 3.4 need not be completed or reproduced.

|

1
3.5 Surrender of collateral.
None. /f “None” is checked, the rest of § 3.5 need not be completed or reproduced.

3.6 Pre-confirmation adequate protection payments.
None. /f “None” is checked, the rest of § 3.6 need not be completed or reproduced.

4

|

| part 4: | Treatment of Fees and Priority Claims

 

 

4.1 General

|
Trustee's fees and all allowed priority claims will be paid in full without post-petition interest unless otherwise provided in the plan.

2

4.2 Trustee’s fees

4

Trustee's fees are governed by statute and may change during the course of the case but are estimated to be 6% of plan payments; and
during the plan term, they are estimated to total $565.
{

4.3 Attorney’s fees
{
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3280.

4.4 Priority claims other than attorney’s fees and domestic support obligations as treated in § 4.5. The priority debt amounts
listed on a filed proofiof claim control over any contrary amounts listed in this section.

7] None. if “None” is checked, the rest of § 4.4 need not be completed or reproduced.
The debtor(s) estimate the total amount of other priority claims to be $5278 as detailed below.
\

 

Name of Creditor Estimated amount of priority unsecured claim

 

 

 

 

WILDOR i $5278

 

4.5 Domestic support obligations. The priority debt amounts listed on a filed proof of claim control over any contrary amounts listed in this
section.

!

{
None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced

ED Wis. Form Plan Chapter 13 Plan
Case 20-27924-kmp Doc 23 Filed 12/31/20 Page 3of7

 
 

 

 

Treatment of Nonpriority Unsecured Claims

t

i
5.1 Nonpriority unsecured claims not separately classified.
Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is checked, the

option providing the largest payment will be effective. Check ail that apply.

t

The sum of $0.
KI 0% of the total amount of these claims, an estimated payment of $0.

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
i

|
5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

|
None. /f “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims.
None. /f “None” is checked, the rest of § 5.3 need not be completed or reproduced.

| |
Eo Executory Contracts, Unexpired Leases, and Post-Fetition Claims Filed Under § 1305
;
i
6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other
executory contracts and unexpired leases are rejected.

J None. if “None” is checked, the rest of § 6.7 need not be completed or reproduced.
] Assumed items. The debtor(s) will disburse current installment payments directly, as specified below. The trustee will disburse
arrearage payments. The amount necessary to cure the default listed on the proof of claim controls over any contrary amounts

listed in this paragraph under the Amount of arrearage to be paid by trustee column.

Name of creditor Description of leased property or Amount of arrearage to
executory contract be paid by trustee
Honda Finance 36 months with 33 months $0
remaining

 

6.2 Post-petition claims filed under 11 U.S.C. § 1305. Check one.
If any post-petition,claims are filed under 11 U.S.C. § 1305 during the term of this plan, the trustee will disburse no funds on that claim.

Cir any post-petiion claims are filed under 11 U.S.C. § 1305 during the term of this plan, the trustee will disburse funds on the claim.
Debtor(s) will modify the plan if necessary to maintain plan feasibility.

a Vesting of Property of the Estate and Order of Distribution of Available Funds by the Trustee
{
7.1Property of the estate will vest in the debtor(s) upon

(
Xl plan confirmation.
C] entry of discharge (unless a debtor is not eligible for a discharge, in which case property of the estate will vest in the debtor(s) upon
the filing of the Notice of Plan Completion on the docket by the trustee).

\
C other: |

ft
l
i
t

7.2 Order of distribution of available funds by the trustee after plan confirmation.

Regular order of disbursement after trustee fees:
Chapter 13 Plan

Case 20-27924-kmp Doc 23 Filed 12/31/20 Page4of7
{
|

ED Wis. Form Plan

 

 
 

 

i

|
Any equal monthly payments to secured creditors listed in Part 3, then
}

all attorney's fees listed in § 4.3, then

all secured debt (paid pro rata) without equal monthly payments in Part 3 and lease arrearages in § 6.1, then
all priority debt (paid pro rata) under § 1322(a)(2) in §§ 4.4 and 4.5, then

all priority debt (paid pro rata) under § 1322(a)(4) in § 4.5, then

all non-priority unsecured debt (paid pro rata) in Part 5, then

any § 1305 claims in § 6.2.

l
Should the case be dismissed or converted to another chapter, the trustee will refund all funds on hand to the debtor(s).

Nonstandard Plan Provisions

i
!
l
1

8.1 Check “None” or List Nonstandard Plan Provisions

[J None. if “None” is checked, the rest of Part 8 need not be completed or reproduced.
|

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 

MMM
Debtors will participate in te U.S. Bankruptcy Court for the Eastern District of Wisconsin Court’s sanctioned Mortgage
Modification Mediation Program. As such, the Trustee shall not pay on any claims for Debtors’ mortgage on property located at
4351 Hideaway Hollow Racine, WI. Upon successful completion of the mortgage modification, all mortgage claims, including any
arrearage claim, will be addressed and paid outside of the plan. If the mediation is unsuccessful and there is no mortgage
modification reached, Debtors will file a feasible plan to address the mortgage claim. The time period to successfully complete a
mortgage modification or file a feasible plan will be controlled by the procedure and guidelines of the Mortgage Modification

Mediation Program.

y
1
|
{

\
Mortgage Language
i‘

{
Post-Petition Notice of fees, expenses, and charges filed pursuant to Federal Rules of Bankruptcy Procedure 3002.1(c) shall be
i
treated as supplemental proofs of claim and be paid pro rata through the plan at the same time as other secured creditors, unless

objected to and the amount is set by or disallowed by the court. The debtor will modify the plan if necessary to maintain plan

 

 

 

feasibility. No such claims will be paid where the debtor has provided for the lien to be avoided or for the property to be surrendered
by this plan.
i
ED Wis. Form Plan Chapter 13 Plan

Case 20-27924-kmp Doc 23 Filed 12/31/20 Page5of7

 

 

 

 
 

 

Siqnature{s):
a it
{

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s),
if any, must sign below. }

:

x | x

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Executed on Executed on
MM / DD /YYYY MM / DD /YYYY
|
Ks. Lk Date IZ /[3/ /[ 2020
Attorney Richard A. Check , MM / DD /YYYY

Signature of attorney for Debtor(s)

1

By filing this document, each debtor, If not represented by an attorney, or the attorney for each
debtor also certifies that the wording and order of the provisions in this Chapter 13 plan are
identical to those contained In the Official Form Plan for the Eastern District of Wisconsin, other
than any nonstandard provisions included in Part 8.

|
1

 

ED Wis. Form Plan Chapter 13 Plan

Case 20-27924-kmp Doc 23 Filed 12/31/20 Page 6of7
|

 

 

 
 

 

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set

out below and the actual plan terms, the plan terms control.

Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)

i

Modified secured claims (Part 3, Section 3.2 total)

|
Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)
Judicial liens or security Interests partially avoided (Part 3, Section 3.4 total)

Fees and priority claims (Part 4, total

|
Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)

Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)
}
4

Separately classified unsecured claims (Part 5, Section 5.3 total
{

1
Trustee payments on executory contracts and unexpired leases (Part 6, total)
|

Nonstandard payments (Part 8, total)

ED Wis. Form Plan Chapter 13 Plan
Case 20-27924-kmp Doc 23 Filed 12/31/20

$0

$0
$0
$0
$9123
$0

$0

 

$9123

 

 

 

Page 7 of 7

 

 
